Citation Nr: 1746478	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected foot disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1972 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  In December 2016 the Board remanded this case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided with a VA examination in May 2017.  In that examination report, the examiner noted that the Veteran had surgery on her right knee meniscus in 2015.  The Veteran identified that she had this operation done at a private facility.  As records of the patient's care from Southern Bone and Joint have not been associated with the claims file, an attempt to secure them on remand is necessary as those records are potentially relevant to the current claim.  

Secondly, the Board finds that the May 2017 VA examination is inadequate.  In December 2016, the Board remanded this claim to obtain an aggravation opinion.  The May 2017 examiner provided a negative aggravation opinion based on the Veteran's current disability of a right knee meniscal tear, status post-surgical repair with residuals.  However, the examiner did not address all of the Veteran's currently diagnosed knee conditions.  While the injury that the examiner addressed occurred in June 2015, in the middle of the period on appeal, the Veteran has also been diagnosed with degenerative arthritis during the period on appeal, which the Veteran attributes to favoring her right side when she walks due to her service-connected foot disabilities.  See July 2015 Hearing Transcript at 6; see also April 2016 VA Examination at 1.  Thus, an addendum opinion must be obtained that addresses whether the Veteran's right knee degenerative arthritis was aggravated by her service-connected bilateral foot disabilities, not just her meniscus tear status post-surgical repair with residuals.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain any missing VA treatment records and associate them with the claims file.
2. Contact the Veteran and request that she identify any and all outstanding VA and private treatment records related to the her right knee disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Specifically, these records should include private treatment from Southern Bone and Joint of Dothan, Alabama.  Any negative response should be in writing and associated with the claims file.
3. Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of her right knee disability and/or any impact the bilateral foot disabilities have on the right knee.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.
4. After associating any outstanding records with the claims file, obtain an addendum opinion to determine the nature and etiology of her right knee disability.  The examiner is asked to determine whether the Veteran's service-connected bilateral foot disabilities caused or aggravated her right knee condition.  The examiner should specifically provide an aggravation opinion regarding the Veteran's currently diagnosed right knee degenerative arthritis.  See April 2016 VA Examination at 1.  A physical examination is not required unless the examiner deems one necessary.
5. Then readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

